Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. Claims 2, 6-7, and 10-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on January 01, 2021, is hereby withdrawn and claims 2, 6-7, and 10-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on November 18, 2021.

The application has been amended as follows: 

16. (New) The anterior part of a nacelle according to claim 15, wherein the shock-absorbing element further comprises a deformable structure formed in full or in part from a composite material or from a metal/composite hybrid material.
17. (New) The anterior of a nacelle according to claim 15, further comprising a rear bracket having a first end connected to the rigidifying frame at the internal peripheral edge thereof.

19.  (New) The anterior part of a nacelle according to claim 18, wherein the rear bracket further comprises a second end having a rear flange designed to be fixed to an engine pad bracket of the aircraft engine.
20. (New) The anterior part of a nacelle according to claim 19, wherein the shock-absorbing element has a structure that is deformable under the effect of an impact coming from inside the anterior part, so that deformation of the deformable structure absorbs the energy of the impact in order to protect the rear bracket.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. Publication 2014/0147270 (Porte et al.) teaches an aircraft nacelle with an air intake, connected to a means of propulsion, an outer wall, an inner duct including an annular flange connected, by means of connecting elements, to the means of propulsion, and a forward frame and a rear frame which connects the outer wall and the inner duct. The rear frame includes a first ring and a second ring, in longitudinal planes. The rings include a first connection to the outer wall. The first ring includes a second connection with the annular flange. The second ring includes a third connection with the 
However, Porte fails to teach a nacelle with a rigidifying frame, wherein the rigidifying frame has a level at which the connection to the engine of the propulsion unit is made not being defined by the internal structure, the bottom part of the anterior part of the nacelle comprises a shock-absorbing element interposed between an internal peripheral edge of the rigidifying frame and the internal structure, connected rigidly to an internal peripheral edge of the rigidifying frame at a first point and to the internal structure at a second point, the internal peripheral edge of the rigidifying frame being connected to the engine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381. The examiner can normally be reached Mon - Fri (7:30 am - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745